PER CURIAM:
Our previous decision in this consolidated appeal, Collins v. Rumsfeld, 542 F.2d 1109 (9th Cir. 1976), was vacated and remanded to us by the Supreme Court “for further consideration in light of United States v. Larionoff, 431 U.S. —, 97 S.Ct. 2150, 53 L.Ed.2d 48 (1977).” Saylors v. United States, — U.S. —, 97 S.Ct. 2945, 53 L.Ed.2d 1075 (1977), vacating Collins v. Rumsfeld, 542 F.2d 1109 (9th Cir. 1976). The Court’s decision in Larionoff controls the case before us. The judgments of the district courts are AFFIRMED.